[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                SEPT 19, 2008
                                                             THOMAS K. KAHN
                                  No. 07-13245
                                                                  CLERK


                      D. C. Docket No. 90-00001 CR-06-2

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

MICHAEL D. TAYLOR,
a.k.a. Robert T. Alexander,

                                                        Defendant-Appellant.



                   Appeal from the United States District Court
                      for the Northern District of Georgia


                              (September 19, 2008)

Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:
      Appellant Michael Taylor, a federal prisoner, appeals the district court’s

revocation of supervised release, pursuant to 18 U.S.C. § 3583(e), and the denial

of his pro se motion to dismiss a petition for revocation of supervised release.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court properly held that

because Taylor invited any alleged error, he was precluded from asserting his

claim. United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006).

      Because we see no merit to any of the arguments Taylor makes in this

appeal, we affirm the district court’s order denying Taylor’s motion to dismiss and

the revocation of Taylor’s term of supervised release.1

      AFFIRMED.




      1
          Taylor’s motion to take judicial notice is granted.

                                                   2